Case MDL No. 2993 Document 148-4 Filed 06/15/21 Page 1 of 36
Case MDL No. 2993 Document 148-4 Filed 06/15/21 Page 2 of 36
  Case 3:21-cv-00535-NJR
        Case MDL No. 2993Document
                          Document1 148-4
                                     Filed 06/02/21
                                            Filed 06/15/21
                                                      Page 1Page
                                                             of 343 of
                                                                    Page
                                                                       36 ID #1



                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


GEORGE POTZNER, individually and on           Case No.
behalf of all others similarly situated,
                    Plaintiff,

             v.                               CLASS ACTION COMPLAINT

BAYER CROPSCIENCE LP; BAYER
CROPSCIENCE, INC.; CORTEVA INC.;               JURY TRIAL DEMANDED
CARGILL INCORPORATED; BASF
CORPORATION; SYNGENTA
CORPORATION; WINFIELD SOLUTIONS,
LLC; UNIVAR SOLUTIONS, INC.;
PIONEER HI-BRED INTERNATIONAL,
INC.; FEDERATED CO-OPERATIVES
LTD.; CHS INC.; NUTRIEN AG
SOLUTIONS INC.; GROWMARK INC.;
SIMPLOT AB RETAIL SUB, INC.; AND
TENKOZ INC.,

                     Defendants.
        Case 3:21-cv-00535-NJR
              Case MDL No. 2993Document
                                Document1 148-4
                                           Filed 06/02/21
                                                  Filed 06/15/21
                                                            Page 2Page
                                                                   of 344 of
                                                                          Page
                                                                             36 ID #2



                                                       TABLE OF CONTENTS

I.        NATURE OF THE ACTION ................................................................................................... 1

II.       JURISDICTION AND VENUE ............................................................................................... 4

III.      PARTIES .................................................................................................................................. 5

          A.         Plaintiff ......................................................................................................................... 5

          B.         The Manufacturer Defendants ...................................................................................... 5

          C.         The Wholesale Defendants ........................................................................................... 6

          D.         The Retailer Defendants ............................................................................................... 7

IV.       TRADE AND COMMERCE .................................................................................................... 8

V.        THE RELEVANT MARKETs ................................................................................................. 8

VI.       FACTUAL ALLEGATIONS ................................................................................................... 9

          A.         Crop Input Industry Background .................................................................................. 9

          B.         The Crop Inputs Market is Characterized by a Lack of Pricing and Industry
                     Transparency, Which Defendants Capitalize on in their Business Practices................ 9

          C.         The Rise of Electronic Crop Inputs’ Sales Platforms Threatened Defendants’
                     Operations by Increasing Transparency of Pricing and Access to Crop Inputs ......... 11

          D.         Faced with the Threat of Electronic Crops Inputs Sales Platforms, Defendants
                     Conspired with One Another to Restrict the Electronic Platforms’ Ability to
                     Successfully Compete in the Crop Inputs Market ...................................................... 12

          E.         The Structure and Characteristics of the Crop Inputs Market Render the Conspiracy
                     Economically Plausible ............................................................................................... 18

          1.         The Crop Inputs Market is Highly Concentrated ........................................................ 18

          2.         Defendants Had Many Opportunities to Conspire ...................................................... 18

          3.         Defendants Are Recidivist Antitrust Violators ........................................................... 19

          4.         Defendants’ Actions Were Against Their Economic Interests ................................... 20

          F.         The Crop Inputs Market is the Subject of Multiple Government Investigations ........ 21

VII.      ANTITRUST IMPACT .......................................................................................................... 22

VIII.     ANTITRUST INJURY ........................................................................................................... 22
                                                                          ii
        Case 3:21-cv-00535-NJR
              Case MDL No. 2993Document
                                Document1 148-4
                                           Filed 06/02/21
                                                  Filed 06/15/21
                                                            Page 3Page
                                                                   of 345 of
                                                                          Page
                                                                             36 ID #3



IX.       CLASS ACTION ALLEGATIONS ....................................................................................... 23

X.        STANDING TO SEEK RELIEF ............................................................................................ 25

XI.       EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT ................................... 26

XII.      CAUSES OF ACTION ........................................................................................................... 27

XIII.     PRAYER FOR RELIEF ......................................................................................................... 30

XIV. DEMAND FOR JURY TRIAL .............................................................................................. 31




                                                                   iii
  Case 3:21-cv-00535-NJR
        Case MDL No. 2993Document
                          Document1 148-4
                                     Filed 06/02/21
                                            Filed 06/15/21
                                                      Page 4Page
                                                             of 346 of
                                                                    Page
                                                                       36 ID #4




       Plaintiff George Potzner brings this action on behalf of himself and all persons or entities

in the United States who purchased a Crop Input (defined below) from a Defendant or a retailer

other than a Retailer Defendant between January 1, 2014 and the present (the “Class Period”).

Plaintiff brings this action for treble damages under the antitrust laws of the United States against

Defendants and demands a trial by jury.

                              I.      NATURE OF THE ACTION

       1.        The market for “Crop Inputs”—seeds and crop protection chemicals such as

fungicides, herbicides, and insecticides—used by American farmers is one of the largest markets

in the world with annual sales in excess of $65 billion.

       2.        This market is dominated by: (1) four major manufacturers, Defendants Bayer

CropScience Incorporated (“Bayer”), Corteva Incorporated (“Corteva”) and its subsidiary Pioneer

Hi-Bred International, Inc. (“Pioneer”), Syngenta Corporation (“Syngenta”), and BASF

Corporation (“BASF”) (collectively, the “Manufacturer Defendants”); (2) three large wholesalers,

Defendants Cargill Incorporated (“Cargill”), Winfield Solutions, LLC (“Winfield”), Univar

Solutions, Incorporated (“Univar”) (collectively, the “Wholesaler Defendants”), that control the

distribution of Crop Inputs to farmers; and (3) retailers, including Defendants CHS Incorporated

(“CHS”), Nutrien Ag Solutions Incorporated (“Nutrien”), GROWMARK, Incorporated

(“Growmark”), Simplot AB Retail Sub, Incorporated (“Simplot”), Tenkoz Incorporated

(“Tenkoz”), and Federated Co-operatives Limited (“Federated”) (collectively, the “Retailer

Defendants”).1




       1
          The Manufacturer Defendants, the Wholesaler Defendants, and the Retailer Defendants
are referred to in this Complaint collectively as the “Defendants.”

                                                 1
  Case 3:21-cv-00535-NJR
        Case MDL No. 2993Document
                          Document1 148-4
                                     Filed 06/02/21
                                            Filed 06/15/21
                                                      Page 5Page
                                                             of 347 of
                                                                    Page
                                                                       36 ID #5




        3.     Historically and through the present, the distribution and sale process for Crop

Inputs enable the market participants to maintain supra-competitive prices in part by denying

farmers accurate product information, including pricing information, which would allow them to

make fully-informed purchasing decisions. As a result, the average price American farmers pay

for Crop Inputs is increasing at a rate that dramatically outpaces yields.

        4.     For example, over the last 20 years, the price of seed corn rose 300%, while corn

yields increased only 33% to 35%. In 1989, U.S. farms spent $15.6 billion overall on chemicals,

fertilizer, and seeds. This rose to $59 billion in 2019, outpacing inflation by 60%. Crop Inputs have

consequently increasingly constituted a larger share of farm budgets. In 1989, Crop Inputs

constituted 12.6% of farm expenditures; by 2019, Crop Inputs constituted 16.4% of farmer

spending. These increases are proving devastating to farmers, who are now the least profitable

level of the American food supply chain. Farmers are being forced into bankruptcy at a record

pace.

        5.     Recognizing these inefficiencies, several electronic Crop Inputs sales platforms

were launched in the past decade. These electronic platforms aimed to provide a cheaper, more

transparent way for farmers to buy Crop Inputs, circumventing the existing opaque, convoluted

distribution system. For example, Farmers Business Network (“FBN”), a leading electronic sales

platform and Silicon Valley startup, was extremely popular with farmers upon launch and has

successfully raised millions of dollars from leading venture capital firms to build out capacity to

meet that demand.

        6.     These new platforms threatened Defendants’ dominant market positions and

control over pricing. As a result, rather than compete fairly with the electronic platforms,

Defendants conspired to block the platforms’ access to Crop Inputs by engaging in a group boycott.




                                                  2
  Case 3:21-cv-00535-NJR
        Case MDL No. 2993Document
                          Document1 148-4
                                     Filed 06/02/21
                                            Filed 06/15/21
                                                      Page 6Page
                                                             of 348 of
                                                                    Page
                                                                       36 ID #6




For instance, the Manufacturer, Wholesaler, and Retailer Defendants repeatedly blocked FBN’s

access to Crop Inputs by agreeing among themselves not to sell products to FBN, even though

doing so would have opened a significant new sales channel for any individual manufacturer,

wholesaler, or retailer acting independently and would have been in Defendants’ unilateral best

economic interests. To ensure that this boycott was successful, the Manufacturer Defendants

imposed strict penalties on retailers who made sales to FBN. Similarly, certain manufacturers

audited authorized retailers to ensure that electronic platforms were not securing branded Crop

Inputs by buying from an authorized retailer.

       7.        When FBN attempted to circumvent this unlawful boycott by purchasing an

established retailer with existing supply agreements, Defendants canceled the retailer’s existing

supply contracts, starving FBN’s platform of the Crop Inputs it needed to operate.

       8.        Given the structure of the Crop Inputs industry, with the necessary relationships

between manufacturers, wholesalers, and retailers, an effective boycott of electronic platforms

would not have been feasible absent actual agreement, coordination, and cooperation among

Defendants. Absent such an agreement, Defendants’ actions were against their independent

economic self-interests.

       9.        In early 2020, it was revealed that Canada’s Competition Bureau (“CCB”) has been

investigating this conduct. According to documents filed by CCB, it is understood that Defendants

refused to supply or restricted supply of Crop Inputs to FBN and engaged in coordinated behavior

in relation to FBN. The United States Department of Justice is reportedly monitoring CCB’s

investigation.

       10.       As a result of Defendants’ misconduct, farmers remain trapped in an inefficient,

opaque Crop Inputs market and have paid more for Crop Inputs than they would have in a




                                                 3
  Case 3:21-cv-00535-NJR
        Case MDL No. 2993Document
                          Document1 148-4
                                     Filed 06/02/21
                                            Filed 06/15/21
                                                      Page 7Page
                                                             of 349 of
                                                                    Page
                                                                       36 ID #7




competitive market. Plaintiffs and the Classes bring this antitrust suit to redress that wrongful

conduct.

                            II.      JURISDICTION AND VENUE

       11.     Plaintiff brings this action under Section 16 of the Clayton Act, 15 U.S.C. § 26, to

secure injunctive relief against Defendants for violating Section 1 of the Sherman Act, 15 U.S.C.

§ 1, and to recover actual and compensatory damages, treble damages, interest, costs, and

attorneys’ fees for the injury caused by Defendants’ wrongful conduct. Plaintiffs also bring state

law class claims on behalf of the Classes to recover actual and/or compensatory damages, double

and treble damages as permitted, pre- and post-judgment interest, costs, and attorneys’ fees for the

injury caused by Defendants’ conduct.

       12.     This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1337(a) and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26. This Court

also has jurisdiction under 28 U.S.C. § 1332 because the amount in controversy for each Class

exceeds $5,000,000 and members of each Class are citizens of a different state than Defendants.

       13.     Venue is proper in this District pursuant to Sections 4, 12, and 16 of the Clayton

Act, 15 U.S.C. § 15(a), and 28 U.S.C. § 1391(b), (c), and (d). One or more Defendants resided,

transacted business, were found, or had agents in this District, and a substantial portion of the

affected interstate trade and commerce described in this Complaint was carried out in this District.

       14.     This Court also has personal jurisdiction over each Defendant because, inter alia,

each Defendant: (a) transacted business throughout the United States, including in this District;

(b) manufactured, sold, shipped, and/or delivered substantial quantities of Crop Inputs throughout

the United States, including in this District; (c) had substantial contacts with the United States,

including in this District; and/or (d) engaged in an antitrust conspiracy that was directed at and had




                                                  4
  Case 3:21-cv-00535-NJR
       Case MDL No. 2993 Document
                          Document1148-4
                                     Filed 06/02/21
                                           Filed 06/15/21
                                                     Page Page
                                                          8 of 34
                                                                10 Page
                                                                   of 36 ID #8




a direct, foreseeable, and intended effect of causing injury to the business or property of persons

residing in, located in, or doing business throughout the United States, including in this District.

       15.      The activities of Defendants and all co-conspirators, as described herein, were

within the flow of, were intended to, and did have direct, substantial, and reasonably foreseeable

effects on the foreign and interstate commerce of the United States.

                                       III.     PARTIES

             A. Plaintiff

       16.      Plaintiff George Potzner is a citizen of the State of Iowa. During the Class Period,

Plaintiff Potzner purchased Crop Inputs, including herbicides manufactured by BASF, at supra-

competitive prices from a retailer other than a Retailer Defendant.

             B. The Manufacturer Defendants

       17.      Bayer AG is a multinational agricultural, pharmaceutical, and chemical company.

It is organized into four divisions, each with its own management and corporate organization.

Legal entities within each division work together, follow a common strategy, and report up to the

same level of management.

       18.      Defendant Bayer CropScience Incorporated is a wholly-owned subsidiary of Bayer

AG headquartered in St. Louis, Missouri and incorporated in New York that develops,

manufactures, and sells Crop Inputs in the United States.

       19.      Defendant Bayer CropScience LP is a wholly-owned subsidiary of Bayer AG

headquartered in Research Triangle Park, North Carolina, and is a crop science company that sells

Crop Inputs in the United States.

       20.      Bayer CropScience Incorporated and Bayer CropScience LP both operate as part

of the Bayer Group’s Crop Science Division.




                                                  5
  Case 3:21-cv-00535-NJR
       Case MDL No. 2993 Document
                          Document1148-4
                                     Filed 06/02/21
                                           Filed 06/15/21
                                                     Page Page
                                                          9 of 34
                                                                11 Page
                                                                   of 36 ID #9




       21.      Defendant Corteva Incorporated is a Delaware corporation headquartered in

Wilmington, Delaware, that develops, manufactures, and sells Crop Inputs in the United States.

       22.      Defendant Pioneer Hi-Bred International, Inc. is an Iowa corporation headquartered

in Johnston, Iowa, that develops, manufactures, and sells Crop Inputs in the United States. Pioneer

is a wholly-owned subsidiary of Manufacturer Defendant Corteva.

       23.      Defendant BASF Corporation is a Delaware corporation headquartered in Florham

Park, New Jersey, and is the principal U.S.-based operating entity and largest subsidiary of BASF

SE, a multinational pharmaceutical, seed, and chemical company. BASF develops, manufactures,

and sells Crop Inputs in the United States.

       24.      Defendant Syngenta Corporation is a Delaware corporation and is the main U.S.-

based operating subsidiary of Syngenta AG. It is headquartered in Wilmington, Delaware.

Syngenta develops, manufactures, and sells Crop Inputs in the United States.

             C. The Wholesale Defendants

       25.      Defendant Cargill, Incorporated is a Delaware corporation headquartered in

Minnetonka, Minnesota. Cargill owns and operates a wholesaler AgResource Division, which

distributes Crop Inputs to Cargill’s retail network and to other retailers. Cargill’s AgResource

Division maintains contracts with each of Bayer, Corteva, BASF, and Syngenta entitling it to

purchase and distribute branded Crop Inputs and entitling it to special rebates.

       26.      Defendant Winfield Solutions, LLC is a Delaware corporation headquartered in

Arden Hills, Minnesota. Winfield is a Crop Inputs wholesaler. It maintains contracts with each of

Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute branded Crop Inputs

and entitling it to special rebates. Winfield is also a major Crop Inputs retailer that operates as a

cooperative owned by its members, which are 650 Crop Inputs retail businesses operating 2,800

retail locations throughout the United States and parts of Canada.


                                                 6
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 10
                                                          Page
                                                            of 34
                                                                12 Page
                                                                   of 36 ID #10




        27.      Defendant Univar Solutions, Incorporated is a Crop Inputs wholesaler. Univar

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase

and distribute branded Crop Inputs and entitling it to special rebates. Univar is a domestic

corporation headquartered in Illinois and incorporated in Delaware.

              D. The Retailer Defendants

        28.      Defendant CHS Incorporated is one of the largest Crop Inputs wholesalers in the

United States. Like many large wholesalers, it also operates retail networks bearing the CHS brand

around the country that sell Crop Inputs from brick and mortar stores. CHS is incorporated and

headquartered in Inver Grove Heights, Minnesota.

        29.      CHS and the retail networks it operates maintain contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing them to purchase and distribute Crop Inputs and

entitling them to special rebates.

        30.      Defendant Nutrien Ag Solutions, Inc. is both a Crop Inputs wholesaler and the

largest Crop Inputs retailer in the United States. It sells Crop Inputs to farmers throughout the

country and maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it

to purchase and distribute Crop Inputs and entitling it to special rebates. Nutrien is incorporated in

Delaware and has its principal place of business in Colorado.

        31.      Defendant GROWMARK, Incorporated, d/b/a Farm Supply or FS, is a large Crop

Inputs retailer headquartered in Illinois, with brick and mortar locations throughout the

Midwestern United States. Growmark is incorporated in Delaware. Growmark maintains contracts

with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop

Inputs, and entitling it to special rebates.

        32.      Defendant Tenkoz Inc. is one of the largest Crop Inputs retailers in the United

States. Tenkoz purchases and sells 25% of all crop protection chemicals sold in the United States


                                                  7
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 11
                                                          Page
                                                            of 34
                                                                13 Page
                                                                   of 36 ID #11




annually through 550 retail locations and 70 wholesale locations around the country. Tenkoz is

incorporated and headquartered in Georgia. Tenkoz maintains contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and entitling

it to special rebates.

        33.     Defendant Simplot AB Retail Sub, Incorporated, f/k/a Pinnacle Agriculture

Distribution, Incorporated, is a large Crop Inputs wholesaler and retailer that operates 135 retail

locations across 27 states. Simplot is headquartered and incorporated in Mississippi. Simplot

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase

and distribute Crop Inputs and entitling it to special rebates.

        34.     Defendant Federated Co-operatives Ltd. is a large Crop Inputs retailer. It maintains

contracts with Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop

Inputs and entitling it to special rebates. Federated is under investigation by the Canadian

Competition Bureau for engaging in anticompetitive practices in the Crop Inputs market.

                             IV.      TRADE AND COMMERCE

        35.     Defendants’ business activities that are subject to this Complaint were within the

flow of and substantially affected interstate trade and commerce.

        36.     During the Class Period, Defendants’ conduct and their co-conspirators’ conduct

occurred in, affected, and foreseeably restrained interstate commerce of the United States.

                            V.        THE RELEVANT MARKETS

        37.     This action involves the markets for Crop Inputs, including the manufacture of Crop

Inputs, the wholesale market for Crop Inputs, and the retail sales market for Crop Inputs.

        38.     The relevant geographic market is the United States.




                                                  8
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 12
                                                          Page
                                                            of 34
                                                                14 Page
                                                                   of 36 ID #12




                             VI.      FACTUAL ALLEGATIONS

             A. Crop Input Industry Background

       39.      Farmers in the United States are facing an existential crisis, with operating expenses

skyrocketing while yields remain stagnant. At their peak prices in 2014, input costs jumped 67.5%

for planting soybeans, 72.1% for planting corn, and 56.3% for planting cotton, compared to the

respective input costs in 1995, while yields for soybeans and corn—the two most planted field

crops in the United States—increased by only 18.9% and 29.7%, respectively, between 1995 and

2011. Indeed, since 1996, total production costs of corn has nearly doubled.

       40.      In a 2018 survey, 80% of farmers reported that their costs continued to increase,

and many farmers cannot pay their outstanding operating debts—estimated at well over $400

billion in 2019. The rate of farm bankruptcies has accelerated, with declared farm bankruptcies

increasing by 24% from 2018 to 2019, the biggest yearly increase since the Great Recession.

       41.      This steady cost increase is not attributable to escalating research and development

expenditures, which have, in fact, decreased considerably. Rather, it is the result of unjustifiable

increases in the prices farmers pay for Crop Inputs—the seeds and chemicals such as fertilizer,

insecticides, and herbicides used to produce a crop—and the supra-competitive prices paid by

farmers as a result of Defendants’ wrongful conduct, including, but not limited to, their group

boycott of electronic distribution platforms.

             B. The Crop Inputs Market is Characterized by a Lack of Pricing and
                Industry Transparency, Which Defendants Capitalize on in their
                Business Practices

       42.      These inflated prices persist—and wreak financial havoc on America’s farmers—

by Defendants’ design. The Crop Inputs market is structured, from top to bottom, to maximize

opacity and deny farmers access to the objective pricing data and product information they need

to make informed decisions about Crop Inputs purchases. Farmers are unwittingly paying more


                                                  9
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 13
                                                          Page
                                                            of 34
                                                                15 Page
                                                                   of 36 ID #13




for Crop Inputs than they would in a truly competitive market. Farmers lack the objective

information and data needed to gauge whether their investments are worthwhile, as well as any

ability to purchase Crop Inputs without paying unnecessary overhead to brick-and-mortar retailers

and other costs.

       43.     This opacity begins at the top of the Crop Inputs market, where the Manufacturer

Defendants, who closely guard their prices, develop and produce between 75% and 90% of the

most popular Crop Inputs.

       44.     To maintain that secrecy, Manufacturer Defendants allow only wholesalers,

including the Wholesaler Defendants, retailers the manufacturers own or operate, and retailers

such as the Retailer Defendants that are licensed “authorized retailers” to sell the Manufacturer

Defendants’ Crop Inputs.

       45.     The Manufacturer Defendants’ contracts granting “authorized retailer” licenses

contain strict confidentiality provisions that require, inter alia, authorized retailers to keep

confidential the manufacturers’ prices, as well as any incentives, rebates, and commissions.

       46.     Manufacturer Defendants also use a tactic known as “seed relabeling” to capitalize

on farmers’ lack of objective performance data. Seed relabeling is the practice of taking seeds that

have been on the market under a given brand name for some time and repackaging the seeds under

a new brand name so that they can be sold at a higher price, even though the seeds are the same.

       47.     Pricing is no more transparent at the retail level. Wholesalers’ contracts with

authorized retailers also contain strict confidentiality provisions. Retailers cannot disclose to

customers the price paid to the wholesaler for their Crop Inputs or the price at which retailers sell

those Crop Inputs to other farmers. To further muddy the market waters, retailers sell Crop Inputs

and related services (e.g., spraying or applying chemicals) in bundles, making it difficult—if not




                                                 10
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 14
                                                          Page
                                                            of 34
                                                                16 Page
                                                                   of 36 ID #14




impossible—for farmers to discern the price they are charged for any individual Crop Input or

service.

             C. The Rise of Electronic Crop Inputs’ Sales Platforms Threatened
                Defendants’ Operations by Increasing Transparency of Pricing and
                Access to Crop Inputs

       48.      Recognizing the inefficiency of an opaque Crop Inputs market, electronic Crop

Inputs sales platforms began emerging in the past decade with the goal of modernizing the market

by, among other things, providing farmers with transparent pricing and access to Crop Inputs

directly from the Manufacturer Defendants, avoiding the opaque distribution system controlled by

the Wholesaler and Retailer Defendants.

       49.      At first, those efforts showed extraordinary promise, as farmers gravitated en masse

toward these electronic platforms in search of better, fairer prices. More than 12,000 farmers

signed up for FBN’s service that provides objective performance data on Crop Inputs, and 6,000

farmers signed up for FBN’s electronic platform that was designed to sell Crop Inputs online. FBN

overall has over 21,000 members, and most recently raised $250 million in Series F funding to

continue its efforts “to improve the profitability of farming families . . . for generations to come.”

       50.      The success of electronic platforms drew negative attention from the Wholesaler

and Retailer Defendants, who recognized that these new entrants threatened not only their

traditional roles in the Crop Inputs market but also their profit margins. FBN, as an example,

particularly stands out because of its popularity and potential to significantly disrupt traditional

Crop Inputs supply and pricing.

       51.      A report published by CoBank, a cooperative partly owned by Crop Inputs retailers

and a major lender to grain cooperatives, explained: “Despite relatively low sales, e-commerce

companies pose a threat to brick-and-mortar ag retailers in two ways. First, any new competitor

will erode sales and margins to some degree and second, e-commerce sites increase transparency


                                                 11
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 15
                                                          Page
                                                            of 34
                                                                17 Page
                                                                   of 36 ID #15




for product prices.” That price transparency would allow farmers to negotiate more effectively

with Crop Inputs retailers, thus eating into the retailers’ margins.

             D. Faced with the Threat of Electronic Crops Inputs Sales Platforms,
                Defendants Conspired with One Another to Restrict the Electronic
                Platforms’ Ability to Successfully Compete in the Crop Inputs Market

       52.      Upon learning about FBN’s 2016 entry into the U.S. market as an electronic Crop

Inputs sales platform, CHS officials distributed a letter to farmers attempting to discourage them

from using FBN, falsely claiming that although an electronic platform like FBN would be able to

offer the same products at cheaper prices: “FBN just does it with little overhead and without

returning any profits to you the farmer, while lining the pockets of investors and big data

companies like Google.”

       53.      Additionally, in 2016, Defendant Bayer secretly formed an internal task force

specifically to study the long-term competitive impact of FBN’s electronic platform.

       54.      On February 2, 2016, CropLife magazine, a trade publication published by

CropLife America (a trade association composed of the major Crop Inputs manufacturers,

wholesalers, and retailers), echoed CoBank’s sentiments, and wrote repeatedly about the danger

of electronic platforms posed to Crop Inputs retailers’ business model. CropLife stated that it was

“concerned that the retailer could be disintermediated—a fancier and less draconian way of saying

[electronic platforms would] ‘cut out the middle man’—allowing growers to find product

conveniently and at a lower market price,” and decried “the devil known as ‘price transparency,’”

commenting that “[g]rowers were not really as interested in buying and selling and storing product

as they were in printing price lists off the Internet and waving them in their retailer’s faces. Already

low margins were about to race to the bottom.”

       55.      In the same February 2, 2016 article, CropLife magazine criticized another

electronic platform, XSAg.com (“XSAg”) (currently known as FarmTrade, LLC or


                                                  12
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 16
                                                          Page
                                                            of 34
                                                                18 Page
                                                                   of 36 ID #16




FarmTrade.com), one of the original electronic platform trailblazers that had launched to offer “a

virtual playing field” for the purchase and sale of certain Crop Inputs electronically, essentially

operating as a trading platform. CropLife described XSAg’s entry as a “punch [that] came out of

the shadows and landed a nasty body blow” to threat retailers, further noting that “[c]rop protection

manufacturers and the distribution channel eventually figured out how to do battle with the pricing

revelations XSAg brought to the market, but it was [an] unnerving and unhappy time.”

       56.     In late fall 2017, CropLife’s PACE Advisory Council—a committee composed of

the “heads of major ag retailers, market suppliers, equipment makers, and other agricultural

analysts”—explicitly called out the threat posed by electronic platforms to retailers and

wholesalers at its annual meeting. CropLife’s coverage of the event reported that “three letters …

continually cropped up no matter what the topic of conversation happened to be—FBN (Farmers

Business Network). To say that all things related to FBN and its business practices dominated

much of the day-long event would be a gross understatement. Several members of the PACE

Council described how FBN had negatively affected their businesses during 2017 by cutting into

their already slim margins on various products.” One PACE Council member observed, “I think it

would be crazy, stupid to ignore [FBN]. Even if they end up going away, the business model

they’ve introduced to agriculture will probably be tried by someone else.”

       57.     In February 2018, CropLife reported on a local “huge price war in chemicals” in

Iowa in 2017 as a result of FBN competing in the market. A retailer competing with FBN urged

that “‘ag retailers need to get proactive’ in dealing with the threat of disintermediation.” Another

retailer noted that “as we get more competitive with the FBNs of the world, we’ll obviously have

to cut back on services and support (at times). But what concerns me is when ... the legal




                                                 13
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 17
                                                          Page
                                                            of 34
                                                                19 Page
                                                                   of 36 ID #17




implications of that is you are a big business now and the regulatory burden becomes more

significant.”

       58.      Defendants had a strong motive to conspire to preserve their opaque market

structure. If electronic platforms publicly published price lists for specific Crop Inputs, then the

Manufacturer, Wholesaler, and Retailer Defendants could no longer keep their prices confidential

or maintain price opacity through seed relabeling and bundling.

       59.      The Retailer Defendants and the Wholesaler Defendants, to retain their dominant

market positions and supracompetitive profit margins, had to exclude electronic platforms from

the market. They conspired to cut off the platforms’ product supply. Because the Manufacturer

Defendants rely on the Retailer and Wholesaler Defendants to recommend and sell the

Manufacturer Defendants’ products to farmers, the Retailer and Wholesaler Defendants had to

convince the Manufacturer Defendants to agree not to supply FBN and other platforms in order to

make the boycott effective.

       60.      Subsequently, starting in 2016, after FBN entered the market, the Manufacturer

Defendants complied with the Retailer and Wholesaler Defendants’ demands and initiated a joint

boycott of electronic platforms, including FBN, the target of CropLife’s report. As a result, when

FBN reached out to the Manufacturer and Wholesaler Defendants for Crop Inputs, they refused to

supply FBN, offering pretextual excuses for their refusal.

       61.      For example, in fall 2018, after Syngenta’s Head of Crop Protection Sales in the

U.S. learned that a small number of branded Crop Inputs had been sold on electronic platforms in

violation of Defendants’ boycott, he falsely claimed that electronic platforms would deliver

counterfeit products. He further claimed that “[w]hen online entities acquire products from sources




                                                14
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 18
                                                          Page
                                                            of 34
                                                                20 Page
                                                                   of 36 ID #18




other than authorized dealers or contracted distributors, you’d better question and be concerned

about the quality.”

       62.     The Manufacturer Defendants refused to supply seed and pesticide products to FBN

and did not allow the electronic platform to sell products crucial to the U.S. Farm Belt, such as

Syngenta’s Force insecticide and Corteva’s Pioneer corn seed.

       63.     To ensure that their boycott was successful, Defendants imposed strict penalties on

retailers who failed to comply. For example, in March 2018, after learning that some retailers had

sold seed and spray products to FBN despite the boycott, Syngenta initiated an audit of its

authorized retailers and brokers to identify and punish those that had made the sales. Syngenta’s

Head of U.S. Crop Protection Sales wrote to sellers, “We have concerns about product integrity,

stewardship, and regulatory compliance.”

       64.     Bayer, BASF, and Corteva similarly include mandatory language in their form

contracts with authorized retailers that allows them to audit authorized retailers’ books and records

and perform on-site inspections at any time. Bayer, BASF, and Corteva used these provisions to

ensure that electronic platforms could not secure branded Crop Inputs by buying from an

authorized retailer.

       65.     This backlash extended to generic products (Crop Inputs that no longer retain patent

protection). A June 2018 Forbes article reported that some generic chemical products

manufacturers were holding back on supplying FBN because they are “wary of angering their

existing sales channels [i.e., wholesalers and retailers].” One generic products manufacturer CEO

confirmed that “[i]n an ideal world, if I could flip the switch and sell to these guys, I would do it

in a heartbeat.”




                                                 15
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 19
                                                          Page
                                                            of 34
                                                                21 Page
                                                                   of 36 ID #19




          66.   FBN has attempted to circumvent Defendants’ boycott in the U.S. by relying on

brokers, who sometimes have excess inventory to offload, in order to obtain name-brand Crop

Inputs to sell to American farmers. However, obtaining such inventory often comes at higher costs

than those paid by other retailers that are able to buy directly from manufacturers—which inhibited

FBN’s ability to effectively bring price competition to the sector.

          67.   On March 27, 2018, in an attempt to combat Defendants’ boycott, FBN announced

its purchase of Yorkton Distributors Ltd. (“Yorkton”), a Canada-based retailer with decades-old

supply agreements with Defendants Bayer, Syngenta, BASF, Corteva, and Winfield. These

agreements, if honored, would have provided FBN with Crop Inputs inventory which it could sell

to farmers at competitive prices.

          68.   Before purchasing Yorkton, FBN asked manufacturers whether they would

continue to supply Yorkton with their products if FBN purchased it, and “no one indicated they’d

be disfavorable.”2

          69.   Yet after FBN’s purchase, the Wholesaler and Retailer Defendants threatened to

retaliate against the Manufacturer Defendants if they continued supplying Crop Inputs to Yorkton.

On March 31, 2018, four days after FBN announced its purchase of Yorkton, Federated warned

that the new competitor would upend their business models, writing, “How our key manufacturing

partners decide to engage with this business will be closely observed by us and likely all of our

traditional retailing peers across Western Canada.”3

          70.   Less than a week later, on April 6, 2018, Univar emailed retailers saying that it

would refuse to supply its products to Yorkton or FBN, and warning that the new competition



      2
        https://www.wsj.com/articles/tech-startup-trying-to-be-amazon-for-farms-runs-into-ag-
giants-11598811850 (last accessed June 2, 2021).
      3
          Id.


                                                16
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 20
                                                          Page
                                                            of 34
                                                                22 Page
                                                                   of 36 ID #20




would decrease profit margins in the industry. Univar had informed FBN that Univar would no

longer conduct business with the company beyond July 31, 2018, warning retailers, in part: “FBN

is a data company that wants to collect and aggregate data to eventually sell for a profit to

companies that will use the data to make farmers grow us food for nothing[.] … If anyone thinks

socialism is going to feed the world[,] just call Russia first and see how that worked out.”4 Univar

further criticized FBN’s business model of bringing market transparency to farmers, declaring that

“[m]argin compression is not the way to a brighter future and that is all FBN is currently offering.”5

        71.     Faced with threats of retaliation from wholesalers and retailers, the Manufacturer

Defendants agreed to boycott Yorkton and abruptly canceled their longstanding supply contracts

within months of its March 2018 acquisition by FBN, causing Yorkton to lose two-thirds of its

branded products. Bayer, Corteva, and Cargill informed FBN they would no longer sell Crop

Inputs, including seeds and pesticides, to Yorkton.

        72.     In the U.S., FBN has been unable to sell name-brand Crop Inputs with the exception

of occasional excess products purchased from brokers. As a result, FBN is only able to rely on

suppliers of generic Crop Inputs, but many farmers have concerns about generic products’ quality

and will not purchase generics. Additionally, the effect of Defendants’ wrongful conduct has

extended into the generic market, further stifling FBN’s options. FBN, starved of Crop Inputs, has

since begun developing its own products, including seeds, herbicides, and insecticides, to sell to

farmers through its electronic platform. Due to Defendants’ conduct, FBN, as of August 2020, has

yet to turn a profit.




        4
         https://www.producer.com/news/competition-bureau-investigates-major-
  crop-input-makers-sellers/ (last accessed June 2, 2021).
       5
         Id.

                                                 17
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 21
                                                          Page
                                                            of 34
                                                                23 Page
                                                                   of 36 ID #21




       73.      As a result of the Retailer, Wholesaler, and Manufacturer Defendants’ coordinated

actions, farmers were deprived of the opportunity to purchase Crop Inputs at transparent, lower

prices from electronic platforms. Instead, they are forced to continue paying artificially high prices

for Crop Inputs purchased from local retailers subject to Defendants’ confidentiality requirements.

             E. The Structure and Characteristics of the Crop Inputs Market Render
                the Conspiracy Economically Plausible

       74.      Defendants’ actions took place in the context of multiple plus factors that facilitated

their conspiratorial agreement.

                   1. The Crop Inputs Market is Highly Concentrated

       75.      The market for Crop Inputs is highly concentrated. BASF, Corteva, Syngenta, and

Bayer AG dominate production in virtually every Crop Inputs category because they hold the

patents for the genetic traits and crop protection chemicals that work best with popular branded

seeds. As a result, they control 85% of the corn seed market, more than 75% of the soybean seed

market, and over 90% of the cotton seed market. The wholesale market is just as concentrated,

with seven wholesalers accounting for 70% of all sales volume.

                   2. Defendants Had Many Opportunities to Conspire

       76.      Defendants had numerous opportunities for inter-firm communications to form and

maintain their conspiracy through trade association participation.

       77.      CropLife America is a trade association that comprises major Crop Inputs

manufacturers, wholesalers, and retailers. CropLife’s Board of Directors meets annually to discuss

developments in the Crop Inputs market and has specifically discussed the entry of electronic

platforms.

       78.      CropLife’s Board of Directors is chaired by an executive from one of the

Manufacturer Defendants—currently BASF’s Paul Rea, and previously Corteva’s Suzanne



                                                  18
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 22
                                                          Page
                                                            of 34
                                                                24 Page
                                                                   of 36 ID #22




Wasson. For the 2016 to 2019 term, CropLife’s Board of Directors also included executives from

Defendants Bayer, CHS, Growmark, Tenkoz, and Simplot. Although CropLife America’s long-

time CEO claims that “the work of our Board of Directors is imperative to making sure that farmers

have access to crop protection technology today and in the future,” there is not a single

representative from farming groups on CropLife America’s Board of Directors. Instead, the Board

of Directors exclusively comprises representatives from large Crop Inputs manufacturers,

distributors, and retailers, making it an ideal vehicle for collusion. No farming representatives are

allowed to participate.

       79.     The Agricultural Retailers Association (“ARA”) hosts an annual in-person industry

conference every year, which is attended by representatives from all major Crop Inputs retailers,

as well as representatives from each Defendant. Multiple employees from Defendants currently

serve on the ARA Board, including Rod Wells, the current Board Chairman and the Chief Supply

Chain Officer of Defendant GROWMARK. Notably, every single one of the Manufacturer

Defendants was a “Platinum Sponsor”—the highest level sponsorship—at the 2019 annual

conference (held in December 2019, shortly before such conferences were suspended due to

COVID-19). These industry conferences provide ample opportunity for Defendants to not only

agree among themselves how to block electronic platforms from emerging, but also to coordinate

with other levels of the distribution chain. In fact, as noted above, the threat posed by FBN was

the primary discussion topic at the PACE Advisory Council’s 2017 annual meeting.

                   3. Defendants Are Recidivist Antitrust Violators

       80.     Competition experts have noted that past experience as participants in cartels

enables companies to spot opportunities to profitably engage in anticompetitive conduct while

evading detection. Competition Policy International maintains a list of the “fifty-two leading




                                                 19
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 23
                                                          Page
                                                            of 34
                                                                25 Page
                                                                   of 36 ID #23




recidivists,” in which BASF and Bayer are among the top five leading antitrust recidivists. Corteva

is also on the list and is among the top 40 leading antitrust recidivists.

                   4. Defendants’ Actions Were Against Their Economic
                      Interests

       81.     Given the structure of the Crop Inputs market and industry with the necessary

relationships between manufacturers, wholesalers, and retailers, an effective boycott of electronic

platforms would not have been feasible absent actual coordination and cooperation among

Defendants. The boycott could only work if each Manufacturer Defendant agreed to the plan;

otherwise, the Manufacturer Defendant that broke from the boycott could have established itself

as the primary supplier to electronic platforms and grown its customer base at the expense of its

competitors by operating a new distribution channel for its Crop Inputs, taking market share from

its rival manufacturers.

       82.     For these reasons, absent an agreement among them, Defendants’ actions were

against their independent economic self-interest. For any one or more Defendants to provide Crop

Inputs to electronic platforms presented a significant business opportunity because those

platforms: (1) represented well-financed customers ready to purchase Crop Inputs in bulk quantity

from a Manufacturer or Wholesaler Defendant; (2) simplified the distribution channel and

permitted Manufacturer Defendants to retain more profit by reducing or eliminating the need for

transport costs, rebates, and incentive programs to wholesalers and retailers; and (3) presented an

opportunity for an individual Manufacturer Defendant to increase profits by growing its market

share through sales to farmers nationwide, not merely where its authorized retailers were located

or enjoyed the largest market share within a specific geographic area.




                                                  20
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 24
                                                          Page
                                                            of 34
                                                                26 Page
                                                                   of 36 ID #24




             F. The Crop Inputs Market is the Subject of Multiple Government
                Investigations

       83.     Most recently, Defendants’ exclusion of FBN drew the attention of the CCB, which

is formally investigating Defendants for collusion under Section 10 of the Competition Act Canada

(R.S.C., 1985, c. C-34). The inquiry is focused on the conduct of Federated Co-operatives Limited,

Cargill Limited, Winfield United Canada ULC, Univar Canada Ltd., BASF Canada Inc., Corteva

Inc. and/or its affiliates, and Bayer CropScience Inc. and its wholly-owned subsidiary Monsanto

Canada ULC in the seed and crop protection markets. The CCB is investigating whether those

entities engaged in practices reviewable under Part VIII of the Competition Act Canada.

       84.     In the course of the CCB investigation, on February 11, 2020, a Canadian federal

court granted in full ex parte applications made by Canada’s Commissioner of Competition for the

production of records against Cargill Limited, Winfield United Canada ULC, Univar Canada Ltd.,

BASF Canada Inc., Bayer CropScience Inc. and its wholly-owned subsidiaries Monsanto Canada

ULC and Production Agriscience Canada Company, Pioneer Hi-Bred Canada Company and Dow

Agrisciences Canada Inc. relating to those practices.

       85.     Critically, and over Defendants’ objections, the Canadian federal court found

sufficient evidence to require Defendants to produce records concerning their coordinated

anticompetitive conduct in the United States as well. In January 2021, CCB filed an application

seeking an order requiring three Bayer CropScience employees to be examined under oath or

solemn affirmation by the Commissioner of Competition.

       86.     The United States Department of Justice is monitoring the CCB’s investigation and

is considering its own investigation into Defendants’ concerted refusal to supply electronic

platforms with Crop Inputs. The Federal Trade Commission (“FTC”) is also investigating

anticompetitive conduct in the Crop Inputs market and issued a subpoena to at least one defendant,



                                                21
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 25
                                                          Page
                                                            of 34
                                                                27 Page
                                                                   of 36 ID #25




Corteva. Corteva confirmed in a Form 10-Q filing that the FTC subpoenaed it “to submit

documents pertaining to its crop protection products generally, as well as business plans, rebate

programs, offers, pricing and marketing materials specifically related to its acetochlor, oxamyl and

rimsulfuron and other related products in order to determine whether Corteva engaged in unfair

methods of competition through anticompetitive conduct.”

                              VII.      ANTITRUST IMPACT

       87.     Defendants’ conduct has substantially impaired competition in the retail sale

market for Crop Inputs by excluding electronic platforms, including FBN, from competing in that

market.

       88.     Defendants’ conduct in boycotting and preventing electronic platforms from

competing in the retail sales market for Crop Inputs lacks any procompetitive justification.

Moreover, the harm to competition and the resulting antitrust injury—suffered by both farmers

and other consumers of Crop Inputs—more than offsets any procompetitive justifications

Defendants may offer.

                             VIII.       ANTITRUST INJURY

       89.     Plaintiffs and Class Members have suffered antitrust injury as a direct result of

Defendants’ unlawful conduct.

       90.     By impairing competition in the retail sales market for Crop Inputs, and by

excluding electronic platforms from competing in that market, Defendants have artificially raised

the prices paid by purchasers for Crop Inputs, and ultimately the prices paid by consumers for farm

products, including corn and grain.




                                                22
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 26
                                                          Page
                                                            of 34
                                                                28 Page
                                                                   of 36 ID #26




                           IX.       CLASS ACTION ALLEGATIONS

       91.        Plaintiff brings this action on behalf of himself and as a class action under the

provisions of Rules 23(a) and (b) of the Federal Rules of Civil Procedure, on behalf of members

of the following Plaintiff Classes:

                  All persons or entities residing in the United States, including its
                  territories, that purchased a Crop Input manufactured by a
                  Manufacturer Defendant during the Class Period; and

                  All persons or entities residing in the United States, including its
                  territories, that, purchased a Crop Input manufactured by a
                  Manufacturer Defendant from a retailer other than a Retailer
                  Defendant during the Class Period.

       92.        Excluded from the Classes are Defendants; their officers, directors, management,

employees, subsidiaries, affiliates, and coconspirators; and any persons or entities that purchased

Crop Inputs solely for resale to others. Also excluded are any federal, state, or local governmental

entities, any judicial officers presiding over this action; their law clerks and spouses; any persons

within three degrees of relationship to those living in the judicial officers’ household; and the

spouses of all such persons.

       93.        Members of the Classes are so numerous and geographically dispersed that joinder

is impracticable. Further, members of the Classes are readily identifiable from information and

records in Defendants’ possession.

       94.        Plaintiff’s claims are typical of the claims of the members of the Classes. Plaintiff

and members of the Classes were damaged by the same wrongful conduct of Defendants.

       95.        Plaintiff will fairly and adequately protect and represent the interests of members

of the Classes. Plaintiff’s interests are coincident with, and not antagonistic to, those of members

of the Classes.




                                                    23
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 27
                                                          Page
                                                            of 34
                                                                29 Page
                                                                   of 36 ID #27




       96.     Plaintiff is represented by counsel with experience in the prosecution and leadership

of class action antitrust and other complex litigation, including class actions involving group

boycotts and conspiracy claims.

       97.     Questions of law and fact common to the members of the Classes predominate over

questions that may affect only individual Class members, thereby making damages with respect to

members of the Classes as a whole appropriate. Questions of law and fact common to members of

the Classes include, but are not limited to:

                  a.      Whether Defendants conspired to unreasonably restrain trade in
                          violation of federal antitrust laws;

                  b.      Whether Defendants conspired to unreasonably restrain trade in
                          violation of state unfair competition and antitrust laws;

                  c.      The scope and duration of the alleged conspiracy;

                  d.      Injury suffered by Plaintiff and members of the Classes;

                  e.      Damages suffered by Plaintiff and members of the Classes; and

                  f.      Whether Defendants have acted or refused to act on grounds generally
                          applicable to members of the Classes, thereby making appropriate final
                          injunctive relief or corresponding declaratory relief with respect to
                          members of the Classes as a whole.

       98.     Class action treatment is a superior method for the fair and efficient adjudication of

the controversy. Such treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, or expense that numerous individual actions would

require.

       99.     The benefits of proceeding through the class mechanism, including providing

injured persons or entities a method for obtaining redress on claims that could not practicably be




                                                24
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 28
                                                          Page
                                                            of 34
                                                                30 Page
                                                                   of 36 ID #28




pursued individually, substantially outweigh potential difficulties in management of this class

action.

          100.   Plaintiff knows of no special difficulty to be encountered in the maintenance of this

action that would preclude its maintenance as a class action.

          101.   Plaintiff has defined members of the Classes based on currently available

information and hereby reserves the right to amend the definition of members of the Classes,

including, without limitation, the Class Period.

                             X.      STANDING TO SEEK RELIEF

          102.   The members of the Classes have purchased directly from a participant in the

conspiracy in restraint of trade between the Manufacturer and Wholesaler Defendants and their

Retailer Defendant co-conspirators, or from an authorized retailer that is in the control of the

Manufacturer and Wholesaler Defendants by virtue of the terms of the authorized-retailer licenses

dictated by the Manufacturer Defendants. As a consequence, the members of the Classes have

standing to pursue damages inflicted by the conspiracies under Article III of the United States

Constitution and Section 4(a) of the Clayton Act, 15 U.S.C. § 15(a).

          103.   By engaging in the conspiracy alleged in this Complaint, the Manufacturer

Defendants, Wholesaler Defendants, and Retailer Defendants have maintained a market structure

that benefits each of them at the expense of farmers. As the first purchasers injured by Defendants’

anticompetitive conduct, Plaintiff and the members of the Classes have standing as direct

purchasers under Section 4(a) of the Clayton Act, 15 U.S.C. § 15(a).

          104.   The members of the Classes also have standing to seek injunctive relief pursuant to

Section 16 of the Clayton Act, 15 U.S.C. § 26, because the conspiracies have inflicted or threatened

to inflict harm on them, thereby making appropriate final injunctive relief, or corresponding

declaratory relief, for the Classes as a whole.


                                                   25
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 29
                                                          Page
                                                            of 34
                                                                31 Page
                                                                   of 36 ID #29




       105.    The members of the Classes also have standing to seek declaratory relief under 28

U.S.C. §§ 2201 and 2202 because there is an actual, present, and justiciable controversy that has

arisen between members of the Classes and all Defendants concerning whether Defendants and

other co-conspirators have conspired in restraint of trade.

       XI.       EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

       106.    Any applicable statute of limitations for Plaintiffs and the Classes has been tolled

with respect to any claims and rights of action that Plaintiffs and the Classes have as a result of the

unlawful combination and conspiracy alleged in this Complaint. Defendants are equitably

estopped from asserting a statute of limitations defense by reason of Defendants’ and their co-

conspirators’ concealment of the conspiracy.

       107.    Plaintiff and the Classes were not placed on actual or constructive notice of the

conspiracy alleged herein until CCB made public its investigation and issued its subpoenas. More

specifically, CCB’s investigation made public allegations that Defendants refused to supply FBN

with Crop Inputs and/or engaged in communications that are suggestive of coordinated behavior

in relation to FBN. Group boycotts and other antitrust violations are inherently self-concealing.

Throughout the Class Period, Defendants and their co-conspirators effectively, affirmatively, and

fraudulently concealed their unlawful combination and conspiracy from Plaintiff and the Classes.

       108.    As discussed above, the Crop Inputs market, from top to bottom, is structured to

maximize opacity and deny purchasers access to the objective pricing data and product information

farmers need to make informed decisions about the Crop Inputs they purchase. Further, the

Manufacturer Defendants, Retailer Defendants, and Wholesaler Defendants use confidentiality

provisions in their contracts to obscure and restrict disclosure of Crop Inputs prices. Defendants

use additional tactics such as seed relabeling and bundle sales to further muddy the market waters




                                                  26
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 30
                                                          Page
                                                            of 34
                                                                32 Page
                                                                   of 36 ID #30




and prevent farmers, including Plaintiff and the Classes, from learning about the Crop Inputs

market.

       109.    Plaintiff and the Class could not have uncovered Defendants’ conspiracy through

the exercise of reasonable diligence. For one, Plaintiff and the Class do not have visibility into

Defendants’ pricing nor their distribution contracts which contain significant pricing-related terms.

Additionally, Plaintiff and the Class are not members of the various boards and executive

committees where the issues surrounding this complaint were discussed amongst Defendants.

                               XII.       CAUSES OF ACTION

  COUNT I: CONSPIRACY TO RESTRAIN TRADE IN VIOLATION OF § 1 OF THE
                     SHERMAN ACT (15 U.S.C. § 1)

       110.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       111.    Beginning at a time currently unknown to Plaintiff, but at least as early as January

1, 2014 (further investigation and discovery may reveal an earlier date), and continuing through

the present, the exact dates being unknown to Plaintiff, Defendants and their co-conspirators

entered into a continuing agreement, understanding, and conspiracy, in restraint of trade to

artificially raise, fix, maintain, and/or stabilize prices for Crop Inputs in the United States, in

violation of Section I of the Sherman Act, 15 U.S.C. § 1.

       112.    In formulating and carrying out the alleged agreement, understanding, and

conspiracy, Defendants and their co-conspirators did those things that they combined and

conspired to do, including, but not limited to, the acts, practices, and course of conduct set forth

above, and the following, among others: engaged in a combination or conspiracy in restraint of

trade to artificially raise, fix, maintain, and/or stabilize prices for Crop Inputs that Defendants sold

to Plaintiffs and members of the Classes, principally but not exclusively, by jointly boycotting



                                                  27
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 31
                                                          Page
                                                            of 34
                                                                33 Page
                                                                   of 36 ID #31




entities that would have introduced price-reducing electronic purchasing of Crop Inputs in the

United States.

       113.      This conspiracy is a per se violation of Section 1 of the Sherman Antitrust Act, 15

U.S.C. § 1.

       114.      Alternatively, this conspiracy is a “quick look” or rule of reason violation of Section

1 of the Sherman Antitrust Act. There is no legitimate business justification for, or pro-competitive

benefits attributable to, Defendants’ conspiracy and overt acts in furtherance thereof. Any

proffered business justification or asserted pro-competitive benefits would be pre-textual,

outweighed by the anticompetitive effects of Defendants’ conduct, and in any event, could be

achieved by means less restrictive than the conspiracy and overt acts alleged herein.

       115.      Plaintiff and members of the Classes directly purchased Crop Inputs from

Defendants and their co-conspirators at supra-competitive prices, suffering antitrust injury and

damages as a material, direct, and proximate result of Defendants’ conspiracy and overt acts in

furtherance thereof.

       116.      Plaintiff and members of the Classes have been injured in their business and

property by reason of Defendants’ violation of Section 1 of the Sherman Act, within the meaning

of Section 4 of the Clayton Antitrust Act, 15 U.S.C. § 15.

       117.      Plaintiff and members of the Classes are threatened with future injury to their

business and property by reason of Defendants’ continuing violation of Section 1 of the Sherman

Act, within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C. § 26.

       118.      Plaintiff and members of the Classes are entitled to recover for the injury caused by

Defendants’ wrongful conduct and to an injunction against Defendants, preventing and restraining

the violations alleged herein.




                                                   28
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 32
                                                          Page
                                                            of 34
                                                                34 Page
                                                                   of 36 ID #32




                           COUNT II: IOWA COMPETITION LAW
                              IOWA CODE §§ 553.1, ET SEQ.

       119.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       120.    The Iowa Competition Law aims to “prohibit[] restraint of economic activity and

monopolistic practices.”

       121.    Members of the Classes purchased Crop Inputs within the State of Iowa during the

Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs would have

been lower, in an amount to be determined at trial.

       122.    Defendants contracted, combined, or conspired to restrain or monopolize trade in

the market for Crop Inputs, and attempted to establish or did in fact establish a monopoly for the

purpose of excluding competition or controlling, fixing, or maintaining prices for Crop Inputs, in

violation of Iowa Code §§ 553.1, et seq.

       123.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Iowa, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       124.    Members of the Classes who purchased Crop Inputs in Iowa were harmed by

Defendants’ anticompetitive conduct in a manner that the Iowa Competition Law was intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market.

Members of the Classes who purchased Crop Inputs in Iowa have suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues. Members of the Classes who purchased Crop

Inputs in Iowa are also entitled to all other forms of relief, including actual damages, exemplary

damages for willful conduct, and reasonable attorneys’ fees and costs.



                                                 29
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 33
                                                          Page
                                                            of 34
                                                                35 Page
                                                                   of 36 ID #33




                            XIII.       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of themselves and the classes of all others so similarly

situated, respectfully requests judgment against Defendants as follows:

       A.      That the Court certify this lawsuit as a class action under Rules 23(a) and (b)(3) of

        the Federal Rules of Civil Procedure, that Plaintiff be designated as class representatives,

        that Plaintiff’s counsel of record be appointed as Class counsel, and that the Court direct

        that notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil

        Procedure, be given to the Classes, once certified;

       B.      That the unlawful conduct, conspiracy, or combination alleged herein be

        adjudged and decreed to violate Section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1 and

        the listed state antitrust laws, unfair competition laws, state consumer protection laws, and

        common law;

       C.      That Defendants, their affiliates, successors, transferees, assignees, and

        other officers, directors, partners, agents and employees thereof, and all other persons

        acting or claiming to act on their behalf or in concert with them, be permanently enjoined

        and restrained from in any manner continuing, maintaining, or renewing the conduct,

        conspiracy, or combination alleged in the Complaint, or from entering into any other

        conspiracy or combination having a similar purpose or effect, and from adopting or

        following any practice, plan, program,or device having a similar purpose or effect under

        Section 16 of the Clayton Antitrust Act, 16 U.S.C. § 26;

       D.      That the Court award Plaintiff and the Classes damages against Defendants for their

        violation of federal and state antitrust laws, in an amount to be trebled under § 4 of the

        Clayton Antitrust Act, 15 U.S.C. § 15, plus interest;




                                                30
 Case 3:21-cv-00535-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-4
                                    Filed 06/02/21
                                           Filed 06/15/21
                                                    Page 34
                                                          Page
                                                            of 34
                                                                36 Page
                                                                   of 36 ID #34




        E.      That the Court award Plaintiff and the Classes their costs of suit, including

         reasonable attorneys’ fees and expenses, including expert fees, as provided by law;

        F.      That the Court award Plaintiff and the Classes pre- and post-judgment interest as

         provided by law and that such interest be awarded at the maximum rate allowable by law

         from and after the date of service of this Complaint; and

        G.      That the Court direct such other and further relief as the case may require and the

         Court may deem just and proper.

                            XIV.        DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

jury trial as to all issues triable by a jury.

        Dated: June 2, 2021                      FEGAN SCOTT LLC

                                                 /s/ Elizabeth A. Fegan
                                                 Elizabeth A. Fegan
                                                 FEGAN SCOTT LLC
                                                 150 S. Wacker Dr., 24th Floor
                                                 Chicago, IL 60606
                                                 Ph: 312.741.1019
                                                 Fax: 312.264.0100
                                                 beth@feganscott.com

                                                 Jonathan D. Lindenfeld (pro hac vice forthcoming)
                                                 FEGAN SCOTT LLC
                                                 140 Broadway, 46th Floor
                                                 New York, New York 10005
                                                 Ph: 332.216-2101
                                                 Fax: 312.264.0100
                                                 jonathan@feganscott.com

                                                 Counsel for Plaintiff




                                                 31
